COURT OF APPEALS OF VIRGINIA


Present:    Judges Bumgardner, Kelsey and Senior Judge Hodges


A.O. SMITH CORPORATION AND
 SENTRY INSURANCE COMPANY
                                             MEMORANDUM OPINION*
v.   Record No. 2626-02-3                         PER CURIAM
                                              FEBRUARY 19, 2003
LINDA H. GOAD


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (James G. Muncie, Jr.; Thomas C. Bunting;
             Midkiff, Muncie & Ross, P.C., on brief), for
             appellants.

             No brief for appellee.


     A.O. Smith Corporation and its insurer (hereinafter

referred to as "employer") contend the Workers' Compensation

Commission erred in finding that Linda H. Goad (claimant) proved

that (1) she sustained a compensable change in condition as of

June 20, 2001; (2) she was working light-duty despite her having

signed two agreement forms indicating that she was released to

her pre-injury employment as of March 18, 2001; and (3) her

layoff from her job with employer on June 20, 2001 constituted a

compensable change in condition.      Upon reviewing the record and

opening brief, we conclude that this appeal is without merit.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Accordingly, we summarily affirm the commission's decision.

Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.       See James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     In granting claimant's application, the commission found as

follows:

                As to the claimant's condition on June
           20, 2001, Dr. [Joseph H.] Wombwell indicated
           he reviewed a job description provided for
           the claimant, and concluded that she "could
           perform this job based on her functional
           capacity evaluation as long as the lifting
           of twenty-five pounds was not a frequent
           occurrence." The record contains a job
           analysis of the claimant's pre-injury job as
           an assembler and includes a detailed
           description of her use of a nut running
           tool. The job analysis indicates that the
           claimant frequently was required to lift
           between five and twenty-five pounds a total
           distance of between three and six inches.

                We do not need to decide if the two
           forms signed by the claimant that were
           memorialized in final Orders and not
           appealed, are legally binding. The claimant
           proved a change in condition whether or not
           the forms and Orders are binding.

                If we accept the employer's argument
           that the agreement forms and Orders
           establish the claimant was at full duty on
           March 18, 2000, Dr. Wombwell's June 20,
           2001, report proves her condition changed.
           He found her only able to perform light
                                 - 2 -
          duty. At most the forms prove the
          claimant's ability to work full duty on
          March 18, 2000, the date recited on the
          forms. They say nothing about the
          claimant's condition on the date she alleges
          her condition changed, June 20, 2001.

               If we find the forms and Orders are not
          binding, then the claimant was working at
          light duty from when she returned to work on
          March 18, 2000. She proved entitlement to
          benefits since she was laid off while
          working at a light duty position.

     The commission's factual finding that claimant was not

released to perform her pre-injury job as of June 20, 2001 is

supported by credible evidence, including claimant's testimony

and Dr. Wombwell's June 20, 2001 medical report.   Regardless of

the agreements signed by claimant with respect to her work

status as of March 18, 2000, credible evidence proved that as of

June 20, 2001, she was unable to perform all of the duties of

her pre-injury job.   Accordingly, she proved a compensable

change in condition, entitling her to an award of temporary

total disability benefits commencing June 20, 2001. 1

     Because our affirmance of the commission's finding that

claimant proved a compensable change in condition as of June 20,

2001, based on her testimony and Dr. Wombwell's medical reports,

disposes of this appeal, we need not address questions II. and

III. raised by employer.


     1
       Employer did not appeal the commission's finding that
claimant adequately marketed her residual work capacity as of
June 20, 2001. Accordingly, we need not address that issue on
appeal.
                              - 3 -
For these reasons, we affirm the commission's findings.

                                                   Affirmed.




                         - 4 -